Name: Commission Implementing Regulation (EU) NoÃ 370/2013 of 22Ã April 2013 amending Council Regulation (EC) NoÃ 329/2007 concerning restrictive measures against the Democratic PeopleÃ¢ s Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 23.4.2013 EN Official Journal of the European Union L 111/43 COMMISSION IMPLEMENTING REGULATION (EU) No 370/2013 of 22 April 2013 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic Peoples Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic Peoples Republic of Korea (1), and in particular Article 13(1), (b), (d) and (e) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the UN Security Council (UNSC) in accordance with paragraph 8(d) of UNSC Resolution 1718 (2006), are covered by the freezing of funds and economic resources under that Regulation. (2) On 7 March 2013 the Sanctions Committee of the UNSC added three natural persons and two entities to the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Those entities and natural persons should be included in the list set out in Annex IV to Regulation (EC) No 329/2007. (3) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies not listed in Annex IV who, in accordance with points (b) and (c) of Article 4(1) of Common Position 2006/795/CFSP, have been designated by the Council. One entity that is to be included in the list set out in Annex IV in accordance with the decision of the Sanctions Committee should be removed from Annex V where it was previously included. Another entry that is included in the list set out in Annex V should be amended. (4) Annexes IV and V to Regulation (EC) No 329/2007 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: (1) Annex IV is amended in accordance with Annex I to this Regulation. (2) Annex V is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX I Annex IV to Regulation (EC) No 329/2007 is amended as follows: (1) The following entries shall be added under the heading A. Natural persons: (a) Yon Chong Nam. Post: Chief Representative for the Korea Mining Development Trading Corporation (KOMID). Date of designation: 7.3.2013. (b) Ko Chol-Chae. Post: Deputy Chief Representative for the Korea Mining Development Trading Corporation (KOMID). Date of designation: 7.3.2013. (c) Mun Chong-Chol. Post: TCB official. Date of designation: 7.3.2013. (2) The following entries shall be added under the heading B. Legal persons, entities and bodies: (a) Second Academy of Natural Sciences (aka (a) 2nd Academy of Natural Sciences; (b) Che 2 Chayon Kwahakwon; (c) Academy of Natural Sciences; (d) Chayon Kwahak-Won; National Defense Academy; (e) Kukpang Kwahak-Won; (f) Second Academy of Natural Sciences Research Institute; (g) Sansri). Address: Pyongyang, DPRK. Date of designation: 7.3.2013. (b) Korea Complex Equipment Import Corporation. Other information: Korea Ryonbong General Corporation is the parent company of Korea Complex Equipment Import Corporation. Location: Rakwon-dong, Pothonggang District, Pyongyang, DPRK. Date of designation: 7.3.2013. ANNEX II Annex V to Regulation (EC) No 329/2007 is amended as follows: (1) The following entry under the heading B. Legal persons, entities and bodies referred to in Article 6(2)(a) is deleted: Name (and possible aliases) Identifying information Reasons 3. Korea Complex Equipment Import Corporation Location: Rakwon-dong, Pothonggang District, Pyongyang Controlled by Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009); defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. (2) The following entry under the heading B. Legal persons, entities and bodies referred to in Article 6(2)(a): Name (and possible aliases) Identifying information Reasons 13. Second Economic Committee and Second Academy of Natural Sciences The Second Economic Committee is involved in key aspects of North Koreas missile program. The Second Economic Committee is responsible for overseeing the production of North Koreas ballistic missiles. It also directs the activities of KOMID (KOMID was designated by the United Nations, 24.4.2009). It is a national-level organization responsible for research and development of North Koreas advanced weapons systems, including missiles and probably nuclear weapons. It uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Korea Tangun Trading Corporation, for use in North Koreas missile and probably nuclear weapons programs. shall be replaced by the following: Name (and possible aliases) Identifying information Reasons 13. Second Economic Committee The Second Economic Committee is involved in key aspects of North Koreas missile program. The Second Economic Committee is responsible for overseeing the production of North Koreas ballistic missiles. It also directs the activities of KOMID (KOMID was designated by the United Nations, 24.4.2009). It is a national-level organization responsible for research and development of North Koreas advanced weapons systems, including missiles and probably nuclear weapons. It uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Korea Tangun Trading Corporation, for use in North Koreas missile and probably nuclear weapons programs.